DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of claims 1-9, 12, 14, and 26-34 in the reply filed on 3/22/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112 (b) for being indefinite since it is not clear Claim 1 is indefinite for the limitation “through various steps in the cycle of producing concrete structures” includes. The specification teaches the step of washing-out of concrete mixer trucks following the delivery of concrete (paragraph 71 and 141 of applicant’s specification) but it is not clear what the other steps are. Correction/Clarification is required.
All claims depending on claim 1 are also rejected under 35 U.S.C. 112 (b) since they do not overcome the indefinite rejection. Correction/Clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3, 8, 26, 27, 28, 29, 30, 31, 32, 33, and 34 are rejected under 103 as being unpatentable over Wagh (U.S. Patent 5,624,493) in view of Leonardich (U.S. Publication 2009/0044832).
Regarding claim 1, Wagh (U.S. Patent 5,624,493) teaches a method of preparing a concrete mix (column 1 line 14), comprising: (i) adding concrete materials to a mixer (column 5 lines 25-28 teaches adding carbonate solution to cement powder, mixer item 14); (ii) adding mix water to the mixer wherein the mix water comprises carbonated concrete wash water (column 5 lines 12-14), and (iii) mixing the water and the concrete materials to produce a concrete mix (column 1 lines 14-19). Regarding claims 2, 3, 28, 29, and 30 Wagh teaches a range of the concentration of the ammonium carbonate and water with the dry concrete (column 5 lines 32-34). Regarding claim 8, 33, and 34, Wagh teaches varying the amount of carbonated concrete mix which would inherently affect the density of the mixture (see column 4 lines 1-3). Regarding claim 12, Wagh teaches 
Regarding claim 1, Wagh is silent to the use of wash water through various steps in the cycle of producing concrete structures including concrete wash water produced by washing-out 
Regarding claim 1, Leonardich teaches recycling water that is used through various steps in the cycle of producing concrete structures including concrete wash water produced by washing-out of concrete mixer truck following delivery of concrete (paragraph 7 teaches concrete washout from a concrete truck, the washout facility being used on construction sites, paragraph 43 teaches separating washout water from concrete to be recycled, and paragraph 54 teaches the washout facility can be used at a new job). 
It would have been obvious to modify the method of preparing concrete mix of Wagh with the recycling facility of Leonardich in order to reduce the cost of operation (see Leonardich paragraph 7). Regarding claims 2, 3, 8, 28, 29, 30, 33, 34, it would have been obvious to one of ordinary skill in the art to modify the concentration of the water and carbonation in the mix in order to control the properties of the concrete since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 26, Wagh teaches circulating carbon dioxide to water via a reactor vessel item 20 (column 3 lines 47-50, the contact of materials would inherently create circulation).
Regarding claim 27, Wagh teaches wherein the circulating wash water is in a loop in fluid communication with the concrete wash water in the container (see loop from item 14 to item 20).
Regarding claim 31, Wagh teaches wherein some or all of the carbon dioxide used in carbonating the wash water is from a cement kiln operation in proximity to the location where the concrete mix is produced (figure 1 is considered reading on a kiln since cement is produced, 
Regarding claim 32, Wagh teaches wherein some or all of the carbon dioxide used in carbonating the wash water is from a cement kiln operation that produces cement for use in a facility where the concrete mix is produced (figure 1 is considered a facility where concrete mix is produced, the water being fed from item 20 into item 14, which is considered reading on a kiln).

Claims 4, 5, 6, 7, 9, 12, and 14, are rejected under 35 U.S.C. 103 as being unpatentable over Wagh (U.S. Patent 5,624,493) in view of Leonardich (U.S. Publication 2009/0044832) in view of Barron (U.S. Publication 2007/0215353).
Regarding claim 4, Wagh teaches adding carbonated water to cement (see claim 1). Regarding claim 5, Wagh teaches adding carbonated mix water to cement at a location downstream of where the carbonated mix is formed (item 20 feeds into item 14). Regarding claims 12 and 14, Wagh teaches a specific compressive strength (see abstract which teaches a compression strength of 4,000 psi). 
Regarding claim 4, Wagh is silent to the specifically to the two separate wash steps. Regarding claim 5, Wagh is silent to the cement being a slurry. Regarding Claim 6, Wagh is silent to the pickup truck. Wagh is silent to the specific timing of claims 7 and 9. Regarding claims 12 and 14, Wagh is silent to how much the strength increases due to the carbonation of the cement. 
Regarding claim 6, Leonardich teaches the use of a pickup truck (see paragraph 7)
Regarding claim 4, Barron teaches combining a cement slurry (paragraph 38 teaches cement slurries including freshwater) with a carbonated fly ash solution (paragraph 35) and combining them to form carbonated cement (paragraph 41). Regarding claim 5, Barron teaches where a separate supply of water is contacted with cement (paragraph 38 and paragraph 41 
It would have been obvious to one of ordinary skill in the art to modify the invention of Wagh with the vehicle arrangement of Leonardich and the cement slurry step of Barron in order to allow for portable mixing and to form a more stable cement mixture (Barron paragraph 31). Regarding claims 7 and 9, it would have been obvious to one of ordinary skill in the art to modify the contact time in order to control the concentration of carbon content in the mix water since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Regarding claims 12 and 14, it would have been obvious to one of ordinary skill in the art to modify the strength and amount of the carbonated cement of Barron in view of Barron in order to achieve the desired amount for a specific application since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Response to Arguments
The remarks regarding the 35 U.S.C. 112 (b) rejection of claim 28 are considered persuasive in light of the amendment to claim 28. The 35 U.S.C. 112 (b) rejection is withdrawn.  
The remarks regarding the 35 U.S.C. 102 (a)(1) rejection of claim 1 has been considered and is persuasive in light of the amendment to claim 1. A new ground of rejection is necessitated by the amendment to claim 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHU BHATIA whose telephone number is (571)270-7628. The examiner can normally be reached Monday - Friday 11 a.m. to 7:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/ANSHU BHATIA/Primary Examiner, Art Unit 1774